DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:  
As currently drafted claim 1 contains a typographical error in the following limitation, “the sloping inner side walls configured to support the container when replaced in the frame”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "the body of the retainer" in line 4.  There is insufficient antecedent basis for this limitation in the claim. As currently drafted, it is unclear if Applicant is referring to the elastic body of claim 6, ln 6. 
Claim 7 recites the limitation "the elastic retainer body" in line 5.  There is insufficient antecedent basis for this limitation in the claim. As currently drafted, it is unclear if “the elastic retainer 
Claim 7 recites the limitation "the retainer body" in line 9.  There is insufficient antecedent basis for this limitation in the claim. As currently drafted, it is unclear if “the retainer body” is the same as “the elastic retainer body”, “the elastic body”, and/or “the body of the retainer”. Confusion may be reduced by using consistent terminology. 
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As currently drafted, claim 1 positively recites the system comprises a retainer, while claim 8 recites the system comprises two retainers. Therefore it is unclear if the system comprises a total of two retainers or three retainers.
Claim 8 recites the limitation "the tool" in lines 12 and 13.  There is insufficient antecedent basis for this limitation in the claim. As currently drafted, it is unclear if “the tool” refers to “the holding tool” of claim 8, line 9. 
Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As currently drafted, claim 30 does not require an autonomous vehicle, since the claim from which it depends requires either an autonomous vehicle or human operator. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Boyce (US Patent No 8,745,921 B2).
Regarding claim 1, Boyce discloses a system for mounting a container (tray with plurality of receptacles and a container for a potted plant; Fig 1-2), the system comprising: a frame (tray 100) arranged to hold a removable container (pot 103; Fig 1-2) within the frame (col 3, ln 25-50), a retainer (tab 306 with protrusion 307) capable of securing the container within the frame (pot 103 secured within tray 100), wherein the retainer (tab 306 with protrusion 307) is capable of moving between: a closed position (Fig 12), in which the retainer extends towards and grips the container when the container is in the frame (tab 306 engaged with opening 304); and an open position (Fig 11), in which the retainer is withdrawn from the container (tab 306 withdraws inward from container wall), allowing the container to be removed from the frame (Fig 11); wherein the frame comprises: an upper opening arranged to receive the container (opening 101, 102 receive pot 103; col 3, ln 45-60); and a substantially annular side wall defining the upper opening (Fig 11), with sloping internal side walls such that the internal cross section of the frame decreases with distance from the upper opening (col 3, ln 45-60; seen also in Fig 11), the sloping inner side walls configured to support the container when placed in the frame (col 3, ln 45-60; seen also in Fig 11).
Alternatively, even if not, Boyce discloses a system for mounting a container (tray with plurality of receptacles and a container for a potted plant; Fig 1-2), the system comprising: a frame (tray 100) arranged to hold a removable container (pot 103; Fig 1-2) within the frame (col 3, ln 25-50), a retainer (tab 306 with protrusion 307) capable of securing the container within the frame (pot 103 secured within tray 100 with tab 306), wherein the retainer (tab 306 with protrusion 307) is capable of moving between: a closed position (Fig 12), in which the retainer extends towards and grips the container when the container is in the frame (tab 306 engaged with opening 304); and an open position (Fig 11), allowing the container to be removed from the frame (when tab 306 is removed from the groove in the tray 100, the pot can be removed from 
Boyce does not disclose an open position where the retainer is withdrawn from the container. However, Boyce discloses an open position (Fig 11), in which the retainer (tab 306) is withdrawn from the frame (tray 100), which allows the container to be removed from the frame (tray 100) as previously discussed. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Boyce such that the retainer is withdrawn from the container (as opposed to the frame), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70. This would be done to reduce the cost of the containers. 
Claim 2-4 and 21-22 are rejected under 35 U.S.C. 103 as obvious over Boyce (US Patent No 8,745,921 B2).
Regarding claim 2, Boyce discloses the system of claim 1 as previously discussed. Boyce further discloses a container (pot) capable of holding a liquid and collecting the eggs of a water-breeding insect (the pot is a container for potted plants which has said capabilities), a groove (opening 304; col 4, ln 22 and Fig 3) extending at least partially around an outer side wall of the container (col 4, ln 22 and Fig 3); and the closed position (Fig 12) preventing a container (pot 300) from being removed from the frame (tab 306 engaged with opening 304); and the open position (Fig 11) allowing a container (pot) held in the frame (tray 100) to be removed.
container comprises a groove; and in the closed position, the retainer extends into the groove of the container; and in the open position the retainer is withdrawn from the groove of the container.
However, Boyce discloses the frame (tray 100) comprises a groove (opening 304 cut or stamped from the wall of the tray, as described in col 4 ln 22 and seen in Fig 3); in the closed position (Fig 12), the retainer (tab 306) extends into the groove of the frame (opening 304 of the tray 100) to prevent a container (pot) from being removed from the frame (tray 100) and in the open position the retainer (tab 306) is withdrawn from the groove of the frame (opening 304 of tray 100) allowing a container held in the frame to be removed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Boyce such that container comprises the groove (as opposed to the frame), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70. This would be done to reduce the cost of the containers.
Regarding claim 3, Boyce discloses the system of claim 2 as previously discussed. Boyce further discloses wherein the groove (opening 304) is a circumferential groove running around the circumference of the outer side wall of the container (Fig 3). 
Regarding claim 4, Boyce discloses the system of claim 2 as previously discussed. Boyce further discloses wherein in the closed position (Fig 12), the container (pot) is secured between the frame (tray 100) and the contact between the retainer and the groove (best seen in Fig 12). 
Concerning method claim 21, in view of the structure disclosed by Boyce, the method of operating the device would have been inherent, since it is the normal and logical manner in which the device could be used. Boyce discloses providing a container (pot), placing the container (pot) into a frame (tray 100) arranged to hold the removable container within the frame (tray 100 holds the pot as seen in Fig 1), the frame comprising an upper opening (opening 
Boyce does not disclose an open position where the retainer is withdrawn from the container. However, Boyce discloses an open position (Fig 11), in which the retainer (tab 306) is withdrawn from the frame (tray 100), which allows the container to be removed from the frame (tray 100) as previously discussed. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Boyce such that the retainer is withdrawn from the container (as opposed to the frame), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70. This would be done to reduce the cost of the containers. 
Concerning method claims 22, in view of the structure disclosed by Boyce, the method of operating the device would have been inherent, since it is the normal and logical manner in which the device could be used. Boyce discloses the method of claim 21 as previously discussed. 
Boyce further discloses a groove (opening 304; col 4, ln 22 and Fig 3) extending at least partially around an outer side wall of the container (col 4, ln 22 and Fig 3); and the step of securing the container (pot) within the frame (tray) comprises moving the retainer (tab 306) between: an open position (Fig 11) and a closed position (Fig 12). 
 	Boyce discloses the claimed invention except for the container comprises a groove; and in the closed position, the retainer extends into the groove of the container; and in the open position the retainer is withdrawn from the groove of the container.
frame (tray 100) comprises a groove (opening 304 cut or stamped from the wall of the tray, as described in col 4 ln 22 and seen in Fig 3); in the closed position (Fig 12), the retainer (tab 306) extends into the groove of the frame (opening 304 of the tray 100) to prevent a container (pot) from being removed from the frame (tray 100) and in the open position the retainer (tab 306) is withdrawn from the groove of the frame (opening 304 of tray 100) allowing a container held in the frame to be removed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Boyce such that container comprises the groove (as opposed to the frame), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70. This would be done to reduce the cost of the containers.
Claims 6, 11, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Boyce (US Patent No 8,745,921) in view of Getfield (US Patent No 7,281,762). 
Regarding claim 6, Boyce discloses the system of claim 2 as previously discussed. Boyce further discloses wherein the retainer (tab 306) comprises: a protrusion (protrusion 307) arranged to extend into the groove (opening 304) of the frame (tray 100) when the retainer is in the closed position (Fig 12). 
Boyce discloses the claimed invention except for the protrusion is arranged to extend into the groove of the container. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Boyce such that protrusion extends into the groove of the container (as opposed to the frame), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70. This would be done to reduce the cost of the containers.
Boyce does not discloses the details of the elastic body. However, Getfield discloses an elastic body (spring bias) capable of bending when an outward force is applied to move the 
Regarding claim 11, Boyce in view of Getfield discloses the system of claim 6 as previously discussed. Getfield further discloses wherein the protrusion has an angled upper surface (best seen in Fig 4 and described in col 8, ln 1-10) arranged such that the container meets the angled surface as the container is lowered into the upper opening of the frame. Getfield discloses the angled upper surface arranged such that continued movement of the container into the frame increasingly displaces the retainer to move the retainer into the open position such that the container can be received within the frame (best seen in Fig 4 and described in col 8, ln 1-10). 
Concerning method claims 23 in view of the structure disclosed by Boyce in view of Getfield, the method of operating the device would have been inherent, since it is the normal and logical manner in which the device could be used. Boyce discloses the method of claim 22 as previously discussed. Boyce further discloses wherein the retainer (tab 306) comprises: a protrusion (protrusion 307) arranged to extend into the groove (opening 304) of the frame (tray 100) when the retainer is in the closed position (Fig 12). 
Boyce discloses the claimed invention except for the protrusion is arranged to extend into the groove of the container. It would have been obvious to one having ordinary skill in the  container (as opposed to the frame), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70. This would be done to reduce the cost of the containers.
Boyce does not discloses the details of the elastic body. However, Getfield discloses an elastic body (spring bias) capable of bending when an outward force is applied to move the protrusion out of the groove into the open position (col 8, ln 1-10), the elastic body biased to return to the closed position when the force is removed (the subject invention provides a lever 38 for compressing the springs 39, and thus, retracting, or causing to retract the pins 34, utilizing any variety of devices and methods known in the art; best seen in Fig 4 and described in col 8, ln 1-10). Therefore it would have been obvious to one of ordinary skill in the art to modify the invention of Boyce with the invention of Getfield by incorporating an elastic body. One of ordinary skill in the art would be motivated to use the elastic body (spring bias) as an inexpensive method to improve durability of the product. 
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Boyce (US Patent No 8,745,921) in view of ATOPLEE 4 pcs Mini Electromagnetic Solenoid Lock DC 12V (available on Amazon). 
Regarding claim 12, Boyce discloses the system of claim 1 as previously discussed. Boyce discloses the claimed invention except for further comprising an actuator, wherein the retainer is configured to move between the closed and open position upon actuation of the actuator. However, the ATOPLEE 4 pcs Mini Electromagnetic Solenoid Lock available on Amazon discloses an actuator. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Boyce by incorporating an actuator, since it has been held that broadly providing a mechanical or automatic means to replace manual activity 
Regarding claim 13, Boyce in view of the ATOPLEE 4 pcs Mini Electromagnetic Solenoid Lock discloses the system of claim 12 as previously discussed. Boyce in view of the ATOLPEE 4 pcs Mini Electromagnetic Solenoid Lock wherein the actuator is a button or switch configured to move the retainer between the closed and open position upon contact with the button or switch. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Boyce by incorporating an actuator, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192. This would be done to allow for remote control of the container, therefore increasing efficiency.
Regarding claim 14, Boyce in view of the ATOPLEE 4 pcs Mini Electromagnetic Solenoid Lock discloses the system of claim 12 as previously discussed. The ATOPLEE 4 pcs Mini Electromagnetic Solenoid Lock further discloses wherein the actuator has a connector to which a connection may be established to provide instruction to move the protrusions between the closed and open positions (product details). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Boyce by incorporating an actuator, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192. This would be done to allow for remote control of the container, therefore increasing efficiency.
Regarding claim 15, Boyce in view of the ATOPLEE 4 pcs Mini Electromagnetic Solenoid Lock discloses the system of claim 14 as previously discussed. The ATOPLEE 4 pcs Mini Electromagnetic Solenoid Lock further discloses the connector is capable of connecting via contact or via wireless connection with a corresponding connection on an autonomous vehicle; wherein the connection is configured to receive instructions from the autonomous vehicle to move the protrusions between the closed and open positions (product details). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Boyce by incorporating an actuator, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192. This would be done to allow for remote control of the container, therefore increasing efficiency.
Regarding claim 16, Boyce in view of ATOPLEE 4 pcs Mini Electromagnetic Solenoid Lock discloses the invention of claim 12 as previously discussed. The ATOPLEE 4 pcs Mini Electromagnetic Solenoid Lock discloses wherein the actuator is arranged to be actuated by a human operator (a human would be capable of operating the system). 
Claims 17-18 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Boyce (US Patent No 8,745,921) in view of Holmberg (US Patent No 9,963,331). 
Regarding claim 17, Boyce discloses the system of claim 1 as previously discussed. Boyce does not disclose details of an autonomous vehicle. However, Homberg discloses an autonomous vehicle (Fig 5A-5C; col 18, ln 40 – col 19, ln 25) capable of griping and moving a container such that the container can be replaced by the autonomous vehicle. Therefore it would have been obvious to one of ordinary skill in the art to modify the invention of Boyce, by incorporating an autonomous vehicle as suggested and taught by Holmberg, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which 
Regarding claim 18, Boyce in view of Holmberg discloses the system of claim 17 as previously discussed. Holmberg further discloses comprising a holding tool (pallet jack 502) comprising two arms (forks 504, 506) arranged to pass either side of the container to enter the grooves on the opposing sides of the container (col 18, ln 40 – col 19, ln 25); wherein the autonomous vehicle is capable of using the holding tool to replace the container (col 18, ln 40 – col 19, ln 25). 
Concerning method claims 30, in view of the structure disclosed by Boyce in view of Koehler et al., the method of operating the device would have been inherent, since it is the normal and logical manner in which the device could be used. Boyce discloses the method of claim 21 as previously discussed. Holmberg further discloses an autonomous vehicle for replacing the container (col 18, ln 40 – col 19, ln 25). Therefore it would have been obvious to one of ordinary skill in the art to modify the invention of Boyce, by incorporating an autonomous vehicle as suggested and taught by Holmberg, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192. This would be done to allow for remote control/movement of the containers.
Concerning method claims 31, in view of the structure disclosed by Boyce in view of Koehler et al., the method of operating the device would have been inherent, since it is the normal and logical manner in which the device could be used. Boyce discloses the method of claim 30 as previously discussed. Holmberg further discloses using an autonomous vehicle to operate a holding tool to replace the container (pallet jack 502 with forks 504, 506; col 18, ln 40 – col 19, ln 25).
Concerning method claims 32, in view of the structure disclosed by Boyce in view of Koehler et al., the method of operating the device would have been inherent, since it is the normal and logical manner in which the device could be used. Boyce discloses the method of claim 30 as previously discussed. Boyce discloses moving the retainer between open and closed positions as previously discussed. Holmberg further discloses sending instructions from the autonomous vehicle (controller for operating the powered pallet jack).
Claim 19 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Boyce (US Patent No 8,745,921) in view of Koehler et al. (US Pun Bo 2014/0259876).
Regarding claim 19, Boyce discloses the system of claim 1 as previously discussed. Boyce does not disclose the details of the frame fixedly attached to a beam. However, Koehler et al. discloses an ovitrap with a frame (ovitrap with container 100) capable of fixedly attaching to a beam to allow the ovitrap to be mounted in an elevated position (ovitrap 100 can be deployed on a surface through the bottom 128 or by hanging by a hook 130; as described in para 0095). Therefore it would have been obvious to one of ordinary skill in the art to modify the invention of Boyce by incorporating a frame capable of mounting in an elevated position as suggested and taught by Koehler et al. This would be done for “placement of ovitraps in locations that are more attractive to mosquitoes and protected from animal activities as well as in conditions that prevent disturbances by children” (para 0095). 
Concerning method claims 27, in view of the structure disclosed by Boyce in view of Koehler et al., the method of operating the device would have been inherent, since it is the normal and logical manner in which the device could be used. Boyce discloses the method of claim 21 as previously discussed. Boyce does not disclose fixedly attaching the frame to a surface. However, Koehler et al. discloses fixedly attaching the frame (container 100) of an ovitrap to a surface (ovitrap 100 can be deployed on a surface through the bottom 128 or by 
Concerning method claims 28, in view of the structure disclosed by Boyce in view of Koehler et al., the method of operating the device would have been inherent, since it is the normal and logical manner in which the device could be used. Boyce discloses the method of claim 27 as previously discussed. Koehler et al. discloses fixedly attaching the frame (container 100) of an ovitrap to a surface (ovitrap 100 can be deployed on a surface through the bottom 128; as described in para 0095). 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior art of record, fails to disclose alone or in combination the details of the groove is exposed above the container, along with the other details of the claim.
Claim 7-8 may be allowable if rewritten to overcome the current 112(b) rejections. 
Claim 9-10 are rejected as being dependent upon a rejected base claim, but may be allowable if the dependent base claims are rewritten to overcome the current 112(b) rejections. 
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior 
Claim 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior art of record, fails to disclose alone or in combination the details of the engagement of the arms of the holding tool with the grooves of the container, along with the other details of the claim.
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior art of record, fails to disclose alone or in combination the details of the tube installed within a wall and a beam, along with the other details of the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Mascia (US4120396), Ridgeway (US 3965616), Waldman (2006/0021138), Wexler (2004/0128903), Simpson (2004/0115235), and Eberhardt (1962556).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644